IN THE UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

FOODONICS INTERNATIONAL, INC.,
a Florida corporation,

Plaintiff, Case No.: 3:17-cv-1054-J-32JRK
V.

DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Georgia Trust,

Defendant.

DINA KLEMPF SROCHI, as Trustee
of the LAURA JEAN KLEMPF
REVOCABLE TRUST, a Florida Trust,
and DENNIS L. BLACKBURN, as
Assistant Trustee of the JEAN KLEMPF
REVOCABLE TRUST, a Florida Trust,

Counterclaim Plaintiffs,
V.
FOODONICS INTERNATIONAL, INC.,
a Florida corporation, and KEVIN
JACQUES KLEMPF,

Counterclaim Defendants.
/

 

RESPONSE TO MOTION TO SHORTEN
TIME FOR THE PRODUCTION OF DOCUMENTS

Counterclaim Defendant Jacques Klempf (“Mr. Klempf”), through his undersigned
counsel and pursuant to Rule 3.01(b), responds to Counterclaim Plaintiffs’ Motion to Shorten

Time for the Production of Documents (Doc.78) (“Motion”) filed herein on November 9, 2018.
1, A copy of the Motion to which was attached a Request for Production was
emailed to the undersigned counsel at 6:02 p.m. on Thursday, November 8, 2018 with the
request for a response by 4:00 p.m. on November 9, 2018, as to whether the Motion would be
agreed to or opposed.

2. The Motion was forwarded by the undersigned to Mr. Klempf at 9:18 a.m. on
Friday November 9. 2018, following which Mr. Klempf immediately began researching and
retrieving telephone records from AT&T related to his cell phone(s).

3, The undersigned advised counsel for the Trust at 1:15 p.m. on November 9, 2018
of Mr. Klempf’s willingness and efforts to retrieve mobile telephone records, that whatever
records were in his possession or could be reasonably obtained from his mobile telephone carrier
would be provided to the Trust and that, accordingly, the Motion was considered unnecessary.
Counsel for the Trust was further advised that if Mr. Klempf’s agreement to produce records that
could be retrieved or reasonably obtained was unacceptable, that Mr. Klempf would oppose the
Motion. |

4, The Motion was thereafter filed herein at 3:10 p.m. on November 9, 2018.

5. The Request for Production to which the Motion is directed seeking
comprehensive information related to Mr. Klempf’s cell phone service and usage for the
“relevant time period” of September 1, 2008 through January, 2018 is overbroad and
burdensome. Nonetheless, Mr. Klempf, through counsel, has agreed to produce records that he
may have in his possession or can be obtained from his mobile phone service carrier.

6. Moreover, the circumstances which purportedly compel the Trust to seek the
information contemplated by the Request for Production have been known by the Trust for

several weeks prior to service of the Motion and Request for Production.
MEMORANDUM OF LAW
Mr. Klempf and counsel are certainly aware of Rule 34, Federal Rules of Civil
Procedure, and the discretion of the Court in discovery matters such as those presented by the
Motion. While the Rule clearly provides that the Court may shorten the time for responding to
discovery, Mr. Klempf respectfully submits that the relief requested by the Motion is not only
overly broad and burdensome but is also unnecessary in light of Mr. Klempf’s agreement to
provide information in his possession or which can be obtained prior to his scheduled deposition.
WHEREFORE, Mr. Klempf respectfully requests the Court to deny the Motion as moot

or to provide such other relief as may be appropriate.

/s/ S. Grier Wells

S. GRIER WELLS, ESQ.

Florida Bar No.: 203238

Primary E-Mail Address:
grier.wells@gray-robinson.com
Secondary E-Mail Address: Barbara.rude@gray-robinson.com
GrayRobinson, P.A.

50 North Laura Street, Suite 1100
Jacksonville, Florida 32202
Phone: (904)-598-9929

JOHN M. BRENNAN

Florida Bar No.: 297951

Primary E-Mail Address:

jay. brennan@gray-robinson.com
Secondary E-Mail Address:
jessica.rolon@gray-robinson.com
MICHAEL R. SANTANA

Florida Bar No.: 42124

Primary E-Mail Address:
michael.santana@gray-robinson.com
Secondary E-Mail Address:
lisandra.acosta@gray-robinson.com
GrayRobinson, P.A.

301 East Pine Street, Suite 1400
Orlando, Florida 32802

Phone: (407) 843-8880

Attorneys for Plaintiff/Counterclaim
Defendants, FOODONICS
INTERNATIONAL, INC., a Florida
Corporation and KEVIN JACQUES
KLEMPF, and Non-Parties HEATHER
JEAN KLEMPF, JULIANNE MARIE
KLEMPF LEE, ALEXANDRA
RENEE KLEMPF, DENNIS HUGHES,
REGGIE DALTON, JOHN REECE,
and RICHARD STILL.

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that the foregoing was furnished by email delivery to JAMES H.
POST, ESQ., MICHAEL E. DEMONT and R. CHRISTOPHER DIX ({post@smithhulsey.com,
mdemont@smithhulsey.com, cdix@smithhulsey.com), Smith Hulsey & Busey, 225 Water Street,
Suite 1800, Jacksonville, Florida 32202 (Attorneys for Defendant/Counterclaim Plaintiffs), this
13th day of November, 2018.

/s/ S. Grier Wells, Esq.
Attorney

\732024\20 - # 1746956 v1
